Case 1:18-cv-01698-JRS-DLP Document 49 Filed 03/24/20 Page 1 of 2 PageID #: 252




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 SONJA PENNELL,                                 )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )   No. 1:18-cv-01698-JRS-DLP
                                                )
 GLOBAL TRUST MANAGEMENT, LLC,                  )
                                                )
                           Defendant.           )

                    Entry on Plaintiff’s Motion to Reconsider

    Plaintiff Sonja Pennell moves the Court, under Rule 60(b), to reconsider its entry

 granting Defendant’s motion for summary judgment. The Court has reexamined its

 previous ruling (ECF No. 43) and denies relief from judgment for the following rea-

 sons.

    Familiarity with the Court’s previous entry is assumed. As Plaintiff points out,

 the Court’s entry mentions Henson v. Santander Consumer USA Inc., 137 S. Ct. 1718

 (2017), and questions Defendant’s status as a “debt collector”—a matter beyond the

 adversarial issues presented by the parties. The Defendant’s uncertain status as a

 “debt collector” was not, however, the basis for granting Defendant’s motion for sum-

 mary judgment. The Court granted summary judgment because, assuming Defend-

 ant was a debt collector, Defendant did not acquire the creditor’s knowledge by ac-

 quiring Plaintiff’s debt. (ECF No. 43 at 3.)




                                           1
Case 1:18-cv-01698-JRS-DLP Document 49 Filed 03/24/20 Page 2 of 2 PageID #: 253




    Plaintiff evidently disagrees with that conclusion. “Rule 60(b) is, however, an ex-

 traordinary remedy. The rule was designed to address mistakes attributable to spe-

 cial circumstances and not merely to erroneous applications of law.” Russell v. Delco

 Remy Div. of Gen. Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995) (citation omitted).

 The Court is not persuaded that its conclusion was erroneous, and, even if the Court

 were so persuaded, Plaintiff’s motion does not set forth any of the special circum-

 stances warranting relief under Rule 60(b). Plaintiff’s motion (ECF No. 45) is there-

 fore denied.

    SO ORDERED.


 Date: 3/24/2020




 Distribution:

 Brendan H. Little
 LIPPES MATHIAS WEXLER FRIEDMAN LLP
 blittle@lippes.com

 Mary E. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 mephilipps@aol.com

 David J. Philipps
 PHILIPPS AND PHILIPPS, LTD.
 davephilipps@aol.com

 Angie K. Robertson
 PHILIPPS AND PHILIPPS, LTD.
 angie@philippslegal.com




                                           2
